Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.    The office acknowledges the receipt of the following and placed of record in the file: Application dated 2/3/2020 claimed priority of date 2/3/2019.
2.    Claims 1-13 are presented for examination.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claim(s) 1, 2, 5-8 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mick et al. (“Mick”), U.S Patent Publication No. 2014/0277784.
Regarding Claims 1 and 10, Mick teaches a rack (rack 100) adapted for receiving a component [Fig-1(component such as server 110)], comprising: 

a power panel [Fig- 1 and 5(power shelf 116)] comprising a plurality of power stages [Para: 0018(accordingly “power shelf 116 … may output different DC voltage” with their respective connection sever devices)], each power stage being electrically connected to the backplane power connector of a corresponding backplane stage [Para: 0031(according to device “power usage information” stored in management table 180)]; and 
a main controller [Fig- 1 and 5(rack management controller RMC 120)] operatively connected to each of the power stages of the power panel, and to the backplane data connector of each of the plurality of backplane stages, the main controller being configured to: 
detect an insertion of the component in a given one of the plurality of backplane stages by receiving a signal emitted by the backplane data connector of the given backplane stage when the backplane data connector of the given backplane stage is connected to the component data connector [Para: 0034("When a device coupling assembly is mated with a bar coupling assembly, an electrical connection is established and information about the computing device having the device coupling assembly, including its location, is transmitted through a communication link to the RMC 120.")], 
hardware configuration and attribute information about a computing device to the RMC 120 for insertion into the management table 180") and Fig-5(profile storage modules 220 and 222)], and 
cause the power panel to provide power to the backplane power connector of the given backplane stage via the power stage electrically connected to the given backplane stage and according to the set of power parameters of the component [Para: 0041 and 0042; Fig-7(step 264)], by: 
sending a presence verification signal to a power control device (configuration bars 118) connected to the power stage electrically connected to the given backplane stage [Para: 0034(“configuration bar 118 to which computing devices couple when they are inserted into” sense or receives a coupling signal)]; 
receiving a presence confirmation signal from the power control device [Para: 0034(“an electrical connection is established … having the device coupling assembly … an electrical signal is detected by RMC 120” upon a coupling)]; and 
sending a power-on signal to the power control device [Para: 0042(“When device power coupler is mated … servers 200 and 202 draw the power needed to operate the servers”)].  
Regarding Claim 2, Mick teaches wherein: each of the power stages of the power panel comprises two complementary power connectors that are both connected to the backplane power connector of the corresponding backplane stage [Fig-3(two connecters that are connecting servers 160 and 162)], each of the two complementary power connectors being adapted to receive a corresponding power control device [Para: 0042(“When device power coupler is mated … servers 200 and 202 draw the power needed to operate the servers”)]; and 
a first one of the complementary power connectors is fed by a first power line and a second one of the complementary power connectors is fed by a second power line [Para: 0042(when “servers 200 and 202 draw the power needed to operate the servers” from their respective power connections)]. 
Regarding Claim 5, Mick teaches wherein the component comprises: a main board (102), a midplane mounted on the main board (plane 114 with 118 that connects components 108-110), the component power connector (270) and the component data connector (204) being mounted on the midplane [Fig-1, 5], and
a memory (storage 152) operatively connected to the component data connector, the memory storing the set of power parameters of the component [Para: 0026(“RMC 120 may periodically request power usage information from each computing device and store the received information in the storage 152”)].
Regarding Claim 6, Mick teaches wherein the component further comprises: an electric plug mounted on the midplane and electrically connected to the component power connector (see the connecting plug forming by 270 with 274);

an electronic device mounted on the main board and connected to the electric plug and to the data plug [Fig-5(bar power couplers 270 and 272)].
Regarding Claim 7, Mick teaches wherein: the rack is adapted for insertion of standard-size boards;
the main board is a standard-size board; and
the electronic device comprises a non-standard-size board mounted on the main board [Para: 0018 and 0022; Fig-1].
Regarding Claim 8, Mick teaches wherein: the rack comprises a plurality of distinct rack stages (stages 118 – 122) adapted for receiving distinct components (servers, storages etc.), each distinct rack stage corresponding to one of the backplane stages and to the power stage corresponding to the one of the backplane stages [Fig-1 and 5(plane that holds 118 and 114)]; and
the main controller is further configured to cause the power panel to independently provide power to each of the distinct components being inserted (“when power coupler mates” such as 270 with 274)  in the distinct rack stages according to distinct sets of power parameters of the distinct components acquired via distinct data connectors (data coupler 204 mates with 208) of distinct backplane stages corresponding to the distinct rack stages in which the distinct components are inserted [Para: 0042; Fig-5].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mick as applied to claim 1 above and Kim et al. (“Kim”), U.S. Patent Application Publication No. 2005/0195894.
Regarding Claim 9, Mick teaches a modem operatively connected to the main controller [Fig-2,3 contains network connection which requires modem] and to a power line providing power to the power panel wherein the main controller is further configured to:
obtain from the power stage distinct power consumption measurements for the distinct components inserted in the distinct rack stages [Para: 0026(“RMC 120 may periodically request power usage information from each computing device and store the received information in the storage 152”)];
assemble the distinct power consumption measurements to form a power consumption mapping for the rack [Para: 0044(RMC 120 mapping power distribution avoid large power draw due to all computing device start at once by inserting delay to specific time)]. One of ordinary skill in the art would cause the modem to transmit the power consumption mapping over the power line based on design requirement for the purpose of quickly transmitting power .
5.	Claim 3-4 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mick as applied to claim 1 above and Brown et al. (“Brown”), U.S Patent Publication No. 2002/0141544.
Regarding Claim 12, Mick teaches reading in the set of power parameters of the component an expected power consumption of the component; obtaining from the given power stage a measured power consumption of the component [Para: 0026(RMC 120 may periodically request power usage information from each computing device and store the received information in the storage 152)]. Mick does not disclose expressly issuing a warning signal if the measured power consumption of the component is higher or lower than the expected power consumption of the component by more than a predetermined threshold.
In the same field of endeavor (e.g., power control and warning system in a device) Brown teaches reading in the set of power parameters of the component an expected power consumption of the component; obtaining from the given power stage a measured power consumption of the component [Para: 0019(when power level by the system (12) threshold value power level then an “alert message” is issued)].
Accordingly, one of ordinary skill in the art the time of the invention was filed to have modified Mick’s teachings of reading in the set of power parameters of the component an expected power consumption of the component and obtaining from the given power stage a measured power consumption of the component with Brown’s teachings of reading in the set of power parameters of the component an expected power consumption of the 
Regarding Claim 11, Mick teaches main controller receiving a presence signal from power control device as set forth above. One of ordinary skill in the art would issue a warning signal if the main controller does not receive a presence signal from power control device for the of redistribute power that is to be allocated for a device is not coupled properly to elsewhere where power is needed in order to keep up with performance rate.
Regarding claim 13, Brown teaches issuing a warning signal related to power consumption as set forth above. One of ordinary skill in the art would modify Brown’s teaching of issuing a warning signal related to power consumption with issuing a warning signal if the power control device detects that the component does not consume power for the purpose of redistribute unused power to elsewhere where power is needed in order to keep up with performance rate.
Regarding Claim 3, It does not teach or further define over the limitations recited in the rejected claims 2 and 13 above. Therefore, see the discussions herein above.
Regarding Claim 4, Mick teaches wherein the main controller is further configured to obtain the measured power consumption of the component following a predetermined delay after causing the power panel to provide power to the backplane power connector of the given backplane stage [Para: 0044(RMC 120 mapping power distribution avoid large power draw due to all computing device start at once by inserting delay to specific time)].



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED H REHMAN whose telephone number is (571)272-1412. The examiner can normally be reached 8.00 - 5.00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED H REHMAN/Primary Examiner, Art Unit 2187